FILED
                             NOT FOR PUBLICATION                              MAR 26 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30242

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00007-FVS

   v.
                                                 MEMORANDUM *
 FRANCISCO LEDESMA-ACEVES,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of Washington
                     Fred L. Van Sickle, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Francisco Ledesma-Aceves appeals from the 60-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Ledesma-Aceves contends that the district court erred at sentencing by

failing to consider his arguments, and that the overall sentence is unreasonable in

light of the factors set forth in 18 U.S.C. § 3553(a). The record reflects that the

district court considered each of Ledesma-Aceves’ arguments at sentencing, and

properly considered the § 3553(a) factors in deciding whether they supported the

sentence suggested by Ledesma. Accordingly, there was no procedural error. See

United States v. Carty, 520 F.3d 984, 991-993 (9th Cir. 2008) (en banc).

Moreover, in light of the totality of the circumstances, the sentence imposed is not

substantively unreasonable. See id. at 993.

       AFFIRMED.




NC/Research                                2                                    09-30242